DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, filed 8/11/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn in view of Applicant’s amendments. However, upon further consideration, new grounds of rejection are made in view of Schmidt (US 2022/0205066) and Sugawara (JP H07-316698).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2022/0205066).
Regarding claims 1-2 and 6-8, Schmidt discloses the following nickel-based alloy as compared to the claimed alloy composition:

Claim 1
Schmidt, ¶¶ 20-30
Cr
30.0%-36.0%
14%-35%
C
≤0.05%
≤0.5%
Fe
1.00%-3.00%
≤50%, pref. <25%
Si
≤0.50%
≤1.5%, pref. ≤0.5%
Nb+Ta
≤3.00%
≤6.0%, pref. ≤5.5%
Ti
≤0.70%
≤4%, pref. ≤1.15%
Mn
0.10%-3.50%
≤4%
Cu
≤0.5%
≤3%, pref. ≤0.5%
Ni
Balance
Balance
Zr
0.001%-0.05%
≤0.12%
V
0.001%-0.5%
≤0.6%
B
0.01%-0.05%
≤0.125%

Claim 2

Mo
2.00%-5.00%
0-22%, pref. 2.8%-16.5%

Claim 6

Al
≤0.5%
≤3.15%, pref. 0.1%-0.6%

Claim 7

Co
≤0.12%
<28%, pref. ≤1.0%

Claim 8

S+P
<0.005%, ea
S ≤ 0.03%; P ≤ 0.04%


The alloy composition of Schmidt overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. 
Regarding claim 9, Schmidt teaches the alloy may be used in welding (¶ 90-91).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2022/0205066), as applied to claim 1, further in view of Rebak (US 2011/0240715).
Regarding claims 10-11, the limitations of claim 1 have been addressed above. Schmidt does not expressly teach using the disclosed alloy as welding material in a nuclear power apparatus or structure, or a method of repairing a nuclear power apparatus or structure using the alloy. Rebak teaches a similar nickel-based weld alloy that can be used to fabricate and repair components of nuclear power plant reactors (¶ 6). Accordingly, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the alloy of Schmidt for welding of a nuclear power apparatus and structure, as suggested by Rebak, because the prior art teaches that such nickel-based alloys are suitable for fabricating and repairing nuclear power plant components and Schmidt identifies the nickel-based alloy as suitable for welding.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (JP H07-316698).
Regarding claims 1 and 6-8, Sugawara discloses the following nickel-based alloy as compared to the claimed alloy composition:

Claim 1
Sugawara, pp. 1-2
Cr
30.0%-36.0%
15%-35%
C
≤0.05%
≤0.1%
Fe
1.00%-3.00%
0.5%-6%, pref. 0.6%-4%
Si
≤0.50%
≤0.3%%
Nb+Ta
≤3.00%
Nb: 0.1%-1%, pref. 0.2%-0.5%; Ta: 1%-8%, pref. 1.1%-3.5%
Ti
≤0.70%
0% (not disclosed)
Mn
0.10%-3.50%
0.5%-3.0%
Cu
≤0.5%
0.1%-4%, pref. 0.2%-1%
Ni
Balance
Balance
Zr
0.001%-0.05%
0.001%-0.1%
V
0.001%-0.5%
0.1%-0.5%
B
0.01%-0.05%
0.001%-0.1%

Claim 6

Al
≤0.5%
0% (not disclosed)

Claim 7

Co
≤0.12%
0.1%-5%

Claim 8

S+P
<0.005%, ea
S ≤ 0.01%; P ≤ 0.03%


The alloy composition of Sugiwara overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784